Citation Nr: 0107602	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
leg injury with degenerative joint disease, status post left 
knee replacement.

2.  Entitlement to service connection for residuals of a 
right leg injury.

3.  Entitlement to service connection for residuals of a 
right hip injury.

4.  Entitlement to service connection for residuals of a left 
hip injury.

5.  Entitlement to service connection for residuals of a 
right arm (or shoulder) injury.


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1956.  

The current appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The RO denied entitlement 
to service connection for the multiple disorders reported on 
the title page.

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1996, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

All claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran initially filed his claim for compensation in the 
early 1990's at which time he referred to having injured his 
right arm.  He subsequently added an amended claim to relate 
to lower extremity injuries.

In essence, there are no service medical records in the file.  
Two documents were obtained [as part of several futile 
attempts by the RO to obtain additional service records], 
consisting of annotations that the veteran had been "sick in 
quarters" and then sent to duty in March 1955.  It has been 
indicated that the records for the veteran may have been 
destroyed as part of a fire-related incident at the records' 
depository.  There is another annotation that certain 
additional Surgeon General Office (SGO) records are 
apparently also unavailable.

On various occasions, the veteran has indicated either in 
writing or in oral testimony that he was injured in a land 
mine or some other sort of blast while on temporary duty in 
Korea (although then assigned to Ft. McNair, Washington, 
D.C.); and that he was also injured in an incident involving 
a telephone pole while stationed in the continental United 
States (CONUS).  He stated in January 1993 that the Korean 
injury involved his right arm [and a land mine explosion] 
while he was in a jeep.  In February 1994 he mentioned for 
the first time that he had had other injuries involving his 
extremities in an incident involving the telephone pole.

While the veteran has been descriptive in relating the nature 
of the incidents involved, and at one time said that the 
injury in Korea related to his arm, he has been otherwise 
somewhat unclear as to what other injuries he alleges were 
incurred in which of these incidents.


Nonetheless, the veteran's sister provided a written 
statement in 1996 to the effect that when the veteran was at 
Ft. Leonard Wood, their mother told her that he had been 
injured, and had broken his leg; and that their mother had 
also shown her a copy of a letter from years earlier written 
by him to their mother to the effect that he had been injured 
when he was in Korea while driving a jeep,  She indicated 
that when she inquired as to why it had taken them so long to 
tell her about the veteran's injuries, her mother had said 
that the veteran had asked her not to do so.

The veteran has provided copies of envelopes showing that he 
had written at least two such letters, although the letters 
are not copied within the file.

Various VA facilities identified by the veteran were asked 
for all pertinent records; these have been relatively 
unproductive until fairly recent care.

Private records are in the file relating to care of the 
veteran at private facilities and by private physicians 
starting in the spring of 1975 when he hurt his left (and 
possibly his right) knee while driving a truck.  

While the veteran was asked by the RO to further detail the 
1975 injury, and at that time, actually denied that there had 
been such an injury, there are private clinical records, 
which are quite detailed in nature, in the file relating to 
the care associated therewith and repeatedly delineating the 
nature of the injuries and how they occurred, etc.  

However, it remains unclear the nature of any injuries, if 
any, prior thereto or whether this served merely to aggravate 
old problems (i.e., prior to 1975).  

The records show that on numerous occasions thereafter, the 
veteran was reinjured in one or another incidents, and that 
these clearly added to or aggravated any basic problems 
acquired in 1975.  The injuries in those incidents primarily 
related to one or the other of his knees, although he has 
also complained of right shoulder or arm injury as well as 
hip problems.  Some incidents of record relate to his driving 
a truck or working with pushing heavy cases and carts up 
inclines; others relate to some sort of seizures causing 
falls.


Thus, while on the one hand there is minimal objective 
evidence of inservice injuries with any residual damage, it 
is noted that there is an unfortunate lack of service 
documentation of any kind as well as verifiable chronicity.  

This places an additional onus on those who must assist in 
the development of the evidence to ensure that all reasonable 
avenues of pursuit are accessed to the veteran's benefit.  

That is particularly true since there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart(a), 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  


As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5102).

The law also provides that the Secretary shall make 
reasonable efforts to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance may be of 
benefit; and moreover, that the veteran would not be 
prejudiced thereby; or in some cases, may defer pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).

Current law provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to active military, naval, or air service that 
are held or maintained by a government entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

As noted above, it appears that extra effort has been 
expended by the RO to pursue these specific aforecited 
avenues as required by the criteria, without great success.  
Social Security Administration records were also obtained and 
are now in the file.

In the recent Statement of the Case, the veteran was informed 
that should additional service records become available, his 
claim would be reviewed in that light; and that if benefits 
were warranted, they would be assignable from the date of his 
claim, [and thus the lack thereof would not be to his 
detriment].  

However, it is unclear whether this is sufficient under the 
circumstances given the criteria cited above, namely "unless 
no reasonable possibility exists that such assistance may be 
of benefit; and moreover, that the veteran would not be 
prejudiced thereby".  

In that regard, the veteran and his family have to some 
extent laid the groundwork for inservice injuries, and there 
is evidence with regard to post-service injuries and 
disabilities involving the same areas.  In that context, it 
must be noted that two of the primary criteria for service 
connection for any disability are that there was an inservice 
injury and post-service residuals.

Thus, it becomes pivotal as to whether it is reasonable, 
based on the evidence of record, to determine whether there 
is a relationship in this case.  

In that regard, the veteran has not ever undergone a VA 
examination for that purpose; and although there are some VA 
records in the file, there is no medical opinion of record 
which analyzes the potential for a relationship between any 
service injury(ies) and/or inservice and post-service 
symptoms.

In view of the evidence of record, the Board finds that 
additional development is required.  


Accordingly, this case is remanded to the RO for further 
development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
any other medical care providers, VA and 
non-VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his orthopedic disorders 
since service, including during the 
period from service until 1975, and 
including records from prior employers, 
etc.  

The veteran may also be able to provide 
avenues for other resources for lay 
statements with regard to his injuries 
and care in the years soon after service.  
This may include original copies of 
letters he sent at the time, along with 
the envelopes in which these were sent.

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports and 
all other evidence from all sources 
identified whose records have not 
previously been secured.  In addition, 
the RO should ask the veteran to submit 
copies of any service or other medical 
records he possesses.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.

The RO should also again contact the 
National Personnel Records Center and/or 
other appropriate service department(s) 
and request medical records of treatment 
for those units identified by the veteran 
in the file and so marked.  

Any unsuccessful attempts at obtaining 
the foregoing records should be 
documented in writing.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 104-
475, § 3(a), 114 Stat. 2096, 2096 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA special orthopedic of 
the veteran by an orthopedic surgeon or 
other available appropriate medical 
specialist including on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any 
orthopedic disorders of either leg or hip 
and right arm (or shoulder) which may be 
present.   

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  



The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.

The examiner must be requested to respond 
to the following questions:

(a) What is the nature and extent of 
severity of any current orthopedic 
disorders of either leg or hip, and right 
arm(or shoulder) found on examination?

(b) Is it at least as likely as not that 
any current orthopedic disorders in the 
above cited anatomic areas found on 
examination had their onset in service, 
and/or are secondary to anything of 
service origin including injuries as 
described?

(c) If it is determined that any such 
orthopedic disorders in the above 
anatomic areas found present are not 
related to service on any basis, what is 
the most probable etiology of such, and 
when was their most probable onset?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for right arm or 
shoulder, left and right hip, left and 
right leg disorders.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, failure of the 
veteran to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


